Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Claim 6 is recites the limitation "the converter-containing casting compound" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6, 8-12, 14-15 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. [US PGPUB 20170133357] (hereinafter Kuo).

Regarding claim 1, Kuo teaches an optoelectronic component comprising:
a plurality of light-emitting regions (regions between structure 140a1, Fig. 4) arranged on a carrier substrate (110, Para 35); and
wires (150, Para 43, Fig. 4) that project relative to a main surface of the carrier substrate (Fig. 4); wherein a plurality of wires (2 wires) is arranged between each pair of adjacent light-emitting regions (Fig. 4); and wherein the light-emitting regions are each surrounded by rows of wires (Fig. 4 –side by side wires).
Kuo does not specifically disclose that the wires are microwires.
However, Kuo disclose that dam structure (140a1 Fig. 4) has a height equal to or greater than the height of the LEDs 130 (Abstract) height H2 of the LEDs 130 and in an embodiment (Fig. 1A), the LEDs has a height the micrometer range, such as, 0.5 µm to 30 µm (Para 35)
In view of these teachings, it would have been obvious to a person having ordinary skills in the art wires of Fig. 4 would at least have a height in the micrometer range since the wires have a same height as the dam structure and the dams structure has an equal or greater height than the LEDs of the device –thus making it obvious to refer to the wires as microwires.
Wherein the obviousness is based on the rationale of simple substitution of one known element with a suitable another to obtain predictable results (MPEP 2143).

Regarding claim 3, Kuo teaches optoelectronic component wherein the microwires comprise metallic material (Para 43).

Regarding claim 4, Kuo teaches optoelectronic component wherein the microwires are arranged along at least one line to form a row of microwires (Fig. 4 –side by side arrangement).

Regarding claim 6, Kuo teaches optoelectronic component wherein the converter-containing casting compound (160, Para 44) is adjacent to the microwire row that surrounds the light-emitting region and is bounded by the microwire row (Fig. 4).

Regarding claim 8, Kuo teaches optoelectronic component further comprising a space is arranged in each case between the microwire rows of adjacent light-emitting regions (Fig. 4 –region with material 140a1).

Regarding claim 9, Kuo teaches optoelectronic component wherein the space is filled with optically isolating material (140a1, Fig. 4).

Regarding claim 10, Kuo teaches limitations of claims upon which it depends.
In the embodiment of Fig. 4, Kuo does not specifically disclose the limitation of claim 10.
Referring to Fig. 12/13 of Kuo, Kuo teaches other suitable alternate structure of the microwires, where such structure would result in additional microwires (microwires in layer 160) in the space (space between microwires of layer 167).
In view of such teaching, it would have been obvious to a person having ordinary skills in the art to have the invention of Fig. 4 comprise the teachings of Fig. 12/13 based on the rationale of simple substitution of one known element with a suitable another to obtain predictable results (MPEP 2143). 


Regarding claim 11, Kuo teaches optoelectronic component wherein wherein exactly one microwire row is arranged in each case between adjacent light-emitting regions (Fig. 4 –side by side arrangement).

Regarding claim 12, Kuo teaches an optoelectronic component further comprising a casting material (160, Para 44) arranged along the microwire row (Fig. 4)

Regarding claim 14, Kuo teaches wherein the microwires are each insulated from electrical components of the optoelectronic component (Para 44, Fig. 4 –using phosphor 160).

Regarding claim 15, Kuo teaches a method for producing an optoelectronic component, wherein the method comprises: 
arranging a plurality of light-emitting regions (regions between structure 140a1, Fig. 4) on a carrier substrate (110, Para 35); and 
forming wires (150, Para 43, Fig. 4) that project vertically relative to a main surface of the carrier substrate (Fig. 4); wherein a plurality of wires (2 wires) is arranged between each pair of adjacent light-emitting regions (Fig. 4); and wherein the light-emitting regions are each surrounded by rows of wires (Fig. 4 –side by side wires).
Kuo does not specifically disclose that the wires are microwires.
Kuo does not specifically disclose that the wires are microwires.
However, Kuo disclose that dam structure (140a1 Fig. 4) has a height equal to or greater than the height of the LEDs 130 (Abstract) height H2 of the LEDs 130 and in an embodiment (Fig. 1A), the LEDs has a height the micrometer range, such as, 0.5 µm to 30 µm (Para 35)
In view of these teachings, it would have been obvious to a person having ordinary skills in the art wires of Fig. 4 would at least have a height in the micrometer range since the wires have a same height as the dam structure and the dams structure has an equal or greater height than the LEDs of the device –thus making it obvious to refer to the wires as microwires.
Wherein the obviousness is based on the rationale of simple substitution of one known element with a suitable another to obtain predictable results (MPEP 2143).

Regarding claim 19, Kuo teaches a method further comprising arranging the microwires along lines to form a row of microwires (Fig. 4 –side by side arrangement).

Regarding claim 20, Kuo teaches a method further comprising applying a converter-containing casting compound (160, Para 44) over one of the light-emitting regions (Fig. 4), wherein the converter-containing casting compound is adjacent to the microwire row which surrounds the light-emitting region and is bounded by the microwire row (Fig. 4).

Regarding claim 21, Kuo teaches an electrical device having the optoelectronic component as claimed in claim 1 (Para 19).

Regarding claim 22, Kuo teaches an electrical device as claimed in claim 21, wherein the electrical device is a motor vehicle headlamp or a general lighting device (Fig. 4).




Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Onuma et al. [US PGPUB 20200144460] (hereinafter Onuma).

Regarding claim 7, Kuo teaches limitations of claims upon which it depends.
Kuo does not specifically disclose the limitation of claim 7.
Referring to Fig. Onuma, Onuma teaches various light source configurations (Fig. 1 and 1A-C), wherein in the embodiment of Fig. 1c instead of using the same converter-containing casting compounds 40 (Para 40) different converter-containing casting compounds 40a-c were used (Para 40).
In view of such teaching by Onuma, it would have been obvious to a person having ordinary skills in the art to have the invention of Kuo comprise the teaching of Onuma to achieve optimum desired light output.


Claims 2 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Kamura et al. [US PGPUB 20160372528] (hereinafter Kamura).

Regarding claims 2 and 16, Kuo teaches limitations of claims upon which they depend.
Kuo does not specifically disclose the limitation of claims 2 and 16.
Referring to the invention of Kamura, Kamura teaches forming reflective layer 10 (microwires) on dam structure 13 (Fig. 1), wherein the microwires each have a diameter of 50 nm to 2000 nm (Para 180 –an overlapping range with claimed ranged) and wherein the dam structure has a width of 2 µm to 20 µm (Para 155).
A having ordinary skills in the art will understand that implementing the dam structure of Kamura in the invention of Kuo would result in an overlapping range of the claimed spacing.
In view of such teaching by Kamura, it would have been obvious to a person having ordinary skills in the art to implement the teachings of Kamura in the invention of Kuo based on the rationale of using of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143).
It should be noted that it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05.I). 

Regarding claim 17, Kuo teaches limitations of claims upon which they depend.
Kuo does not specifically disclose the limitation of claim 17.
Referring to the invention of Kamura, Kamura teaches various methods of forming microwires 10, wherein in an instance the microwires are formed by electroplating (Para 347).
In view of such teaching by Kamura, it would have been obvious to a person having ordinary skills in the art to implement the teachings of Kamura in the invention of Kuo based on the rationale of using of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143).




Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Kamura and further in view Lee et al. [US PGPUB 20190217303] (hereinafter Lee).

Regarding claim 18, the modified invention of Kuo teaches limitations of claims upon which they depend.
The modified invention does not specifically disclose the limitation of claim 18.
Referring to the invention of Lee, Lee teaches forming dam structure 325 using various materials to in photoresist and plastic (Para 156).
In view of such teaching by Lee, it would have been obvious to a person having ordinary skills in the art to have the modified invention comprise the teachings of Lee based on the rationale of simple substitution of one known element with a suitable another to obtain predictable results (MPEP 2143). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819